Citation Nr: 9927484	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Attorney Richard J. Orloski


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to February 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for the cause of the veteran's death, and denied 
eligibility for DEA benefits.

The Board notes that the appellant was scheduled and re-
scheduled for a hearing before the Board.  Apparently, she 
was unable to appear due to ill health.  Her attorney 
presented documentary evidence and oral argument to the 
undersigned member of the Board in April 1999.


FINDINGS OF FACT

1.  The veteran died in December 1996 at the age of 67 years.
  
2.  The certificate of death lists the cause of death as 
respiratory failure due to Acute Respiratory Distress 
Syndrome (ARDS).

3.  Prior to his death, the veteran had service connected 
disabilities from residuals of chest injury and fracture of 
nine ribs, rated as 20 percent disabling, and a 
noncompensable fracture of left clavicle, for a combined 
disability rating of 20 percent.

4.  All evidence necessary for an equitable disposition of 
the appellant's claim for service connection for the cause of 
the veteran's death has been developed.

5.  The preponderance of the competent medical evidence shows 
that neither of the veteran's service connected disabilities 
was either the principal cause of his death or a contributory 
cause of death.

6.  The record contains no competent evidence that the 
veteran had a continuous respiratory ailment since active 
military service.


CONCLUSIONS OF LAW

1.  The veteran's death was not causally related to his 
active service.  38 C.F.R. § 3.303(a) (1998).
 
2.  The preponderance of the evidence is against the 
appellant's claim for entitlement to DEA benefits.  
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1998).

3.  Respiratory failure due to ARDS is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991); 38 C.F.R. § 3.310(a) (1998).

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidence 
from a December 1996 death certificate shows that the veteran 
died from respiratory failure due to ARDS, which satisfies 
the requirement of a current disability.  See Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  The record also shows that the 
veteran was injured as a result of an inservice truck 
accident, suffering fractured ribs, a fractured left clavicle 
and traumatic hydropneumothorax.  Furthermore, letters to VA 
from Leo W. Todd, Ph.D., D.O., from April 1999 and March 
1998, and from Donald J. Belmont, M.D., also from April 1999 
and March 1998, essentially indicate that the veteran's lung 
disorder at the time of his death was possibly related to his 
inservice truck accident.  The Board finds that this evidence 
satisfies the elements of a well grounded claim according to 
Caluza.  

The appellant has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with the veteran's claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the appellant essentially contends that 
the veteran's death, specifically his ARDS, was caused by the 
injuries sustained during his inservice truck accident, and 
that, therefore, service connection should be granted.  After 
a review of the evidence, however, the Board finds that her 
contentions are not supported by the record, and that, 
accordingly, her claim fails.

I.  Is the Medical Condition on the Death Certificate 
Service Connected?
       
The veteran died from respiratory failure due to ARDS.  The 
appellant contends that the veteran's death from this 
respiratory condition was caused by the injuries that he 
sustained from a September 1952 truck accident during active 
military service.  The Board finds that the preponderance of 
the evidence is against this claim.  The December 1996 
hospital discharge summary that details the veteran's 
condition and inpatient treatment immediately preceding his 
death reveals that he was admitted with severe shortness of 
breath, cyanosis, weakness, and reduced responsiveness.  He 
did not respond to traditional therapy for what was believed 
to be congestive heart failure/pulmonary edema.  He had 
persistent hypoxemia and shortness of breath.  A lung scan 
was performed which resulted in low probability for pulmonary 
emboli.  Pulmonary specialists were consulted and diagnosed 
him with ARDS of undetermined etiology.  Within days of his 
hospital admission, the veteran died.  The final diagnosis 
was listed as, first, ARDS/sepsis.  After ARDS, the discharge 
summary listed 14 other diagnosed conditions, beginning with 
left ventricular dysfunction, status post myocardial 
infarction, hypertension and right bundle branch block on 
electrocardiogram.  The Board notes that the discharge 
summary points out that the veteran's family denied a request 
for an autopsy to make a more definitive diagnosis.  The 
summary concludes with "[t]herefore, the underlying etiology 
of his problem is undetermined."  In the Board's view, this 
final report does not support the appellant's contentions.  
There is no reference to a pulmonary condition dating back to 
the 1950's and the veteran's military service.  The Board 
finds significant that consultations with pulmonary 
specialists resulted in an undetermined etiology, and did not 
specifically relate the veteran's ARDS to his inservice 
injury.           

Looking at the veteran's inservice injury for evidence of any 
residual disability, the service medical records show that as 
a result of his truck accident in September 1952, he 
fractured multiple ribs, bilaterally, and his left clavicle.  
He was also diagnosed with traumatic hydropneumothorax 
secondary to the rib fractures.  Records from January 1953 
indicate that the clavicle and rib fractures were well 
healed, and the right hydropneumothorax resolved, with a 
recommendation to discontinue physical therapy.  A February 
1953 Medical Board Proceedings for Individuals detailed a 
clinical abstract of the veteran's injury, including a 
description of the veteran's 50 percent collapse of the right 
lung with several fluid levels at the time of his hospital 
admission.  At the time of the Medical Board proceedings, the 
doctors noted complete lung expansion in addition to well 
healed rib fractures.  The Medical Board recommended that the 
veteran be placed in a limited duty status for three months, 
followed by full duty status.  The service medical records do 
not provide evidence of a residual pulmonary disability 
following the veteran's convalescence period.    

The Board also notes that the veteran's August 1954 VA 
examination found that the veteran's diaphragmatic excursions 
were normal bilaterally and the only respiratory finding was 
a slight flattening of the right anterior lower chest which 
was nondisabling.  Furthermore, the Board finds no evidence 
in the record of medical treatment of the veteran, for any 
condition, until the 1980's.         

The Board recognizes that the letters from Dr. Todd, 
previously mentioned, lend some support to the appellant's 
argument that the veteran's ARDS condition at the time of his 
death was related to the inservice accident.  Dr. Todd states 
in his March 1998 letter that he had been treating the 
veteran from 1981 until the veteran's death, and that the 
veteran had rales in both lung bases intermittently since 
1989.  Dr. Todd stated that this pulmonary condition "could 
have been caused and/or aggravated" by his inservice 
accident.  In an April 1999 letter, Dr. Todd stated that the 
veteran's chronic shortness of breath and bilateral rales 
could have resulted from the inservice truck accident.  He 
opined that "it is quite possible his pulmonary status was 
directly related to his military accident."  However, the 
Board notes that Dr. Todd makes no reference to the veteran's 
service medical records that do not show a residual lung 
condition.  Furthermore, Dr. Todd's correlation between the 
veteran's bilateral rales and the inservice accident run 
contrary to the doctor's earlier March 1998 statement that 
indicates that the veteran's rales condition existed 
intermittently since 1989, although the veteran was under Dr. 
Todd's care since 1981.  These statements from Dr. Todd are 
not persuasive to the Board regarding a possible connection 
between the inservice truck accident and ARDS.           

The Board also notes that statements from Dr. Belmont also 
lend some support to the appellant's claim.  In a March 1998 
statement, Dr. Belmont states that he was the veteran's 
cardiologist from 1984 until his death.  He states that he 
believed that the veteran had an underlying pulmonary 
disease, based on complaints of chest pains and shortness of 
breath during the years he treated him.  The doctor also 
referred to a 1984 X-ray that revealed minimal interstitial 
lung disease of chronic nature.   Dr. Belmont states that 
"[p]resumably, his symptoms were a result of his old 
injury."  However, Dr. Belmont also stated that it is 
impossible to trace backwards to the exact onset and cause of 
these symptoms.  Dr. Belmont's assessment does not, however, 
describe the veteran's lung condition during the 30 years 
between service separation and his first treatment of him.  
In an April 1999 letter, Dr. Belmont again describes the 
veteran's condition leading up to his death.  However, the 
Board notes that this time the doctor "speculate[s] that his 
ARDS was possibly influenced by underlying lung disease 
referable to old injury."  By the very nature of this 
"speculation", the Board is not persuaded that the 
veteran's ARDS was related to service.  The Board also notes 
that at the time of the veteran's death, it was Dr. Belmont 
who dictated the final discharge summary and concluded that 
the veteran's ARDS was of unknown etiology.  

The Board finds that the August 1998 VA respiratory 
examination specifically addresses the appellant's issue 
regarding the etiology of the veteran's ARDS.  The examiner 
reviewed the claims file, with particular emphasis on the 
service medical records and the August 1954 VA examination.  
The examiner noted the absence of any documentation of 
pulmonary disease secondary to the inservice trauma during 
the intervening period between service separation and medical 
treatment by Doctors Todd and Belmont, which began in the 
1980's.  The examiner alluded to the fact that the veteran's 
obesity and history of smoking may also have contributed to 
pulmonary function abnormalities.  He also noted that the 
veteran was treated for hypertension and congestive heart 
failure, and opined that these disabilities most likely 
contributed to his final illness.  The examiner emphasized 
that the 1954 VA examination showed that the veteran made a 
complete clinical recovery from his inservice trauma, and 
based on the lack of evidence of a pulmonary disability from 
1954 to 1996, concluded that there were no residuals from the 
service connected trauma which materially or substantially 
contributed to the production of the veteran's death.         

The Board finds that this most recent August 1998 VA review 
and examination of the evidence, specifically addressing the 
veteran's respiratory history, refutes the suggestion 
presented by Doctors Todd and Belmont in their recent letters 
regarding the veteran's treatment.  In the Board's opinion, 
the definitive conclusions of the VA examiner are more 
probative of the veteran's respiratory condition than the 
more speculative opinions provided by Dr. Todd and Dr. 
Belmont.  Although the Board does not discredit the evidence 
provided by Dr. Todd and Dr. Belmont, the Board finds the 
weight of the evidence is against any causal connection 
between the ARDS condition and the inservice trauma.  Despite 
the appellant's assertions that such a relationship exists, 
the Board cannot afford any probative weight to this 
assertion without evidence that she has the expertise to 
render opinions about medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board must 
conclude that the veteran's ARDS is not service connected.                

II.  Were the Service Connected Disabilities the Cause of 
Death?

Even though the condition listed on the veteran's death 
certificate is determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of his death, the veteran had service connected 
disabilities from residuals of fractured ribs, rated as 20 
percent disabling, and a fractured clavicle, rated as 
noncompensable, for a combined disability rating of 20 
percent.  In reviewing the record, the Board does not find 
any medical evidence that either of these service connected 
disabilities caused or contributed to the cause of his death.  
These disability ratings had not changed since the September 
1954 rating decision.  The fractured ribs and clavicle 
clearly were not the principal cause of death.  Furthermore, 
as the preceding section details, there is insufficient 
evidence that these disabilities affected a vital organ or 
vital bodily function, namely the lungs.  Rather, the 
evidence shows that the veteran completely recovered from his 
truck accident and did not have a pulmonary problem at the 
time of his August 1954 VA examination.  This fact, and the 
lack of evidence of treatment for a pulmonary condition for 
approximately 30 years, weigh heavily in the Board's 
decision.  Thus the Board finds that these disabilities did 
not contribute to the veteran's death due to ARDS.  See 
38 C.F.R. § 3.312(c)(3) (1998).  The facts before the Board, 
as previously discussed, do not suggest that the veteran's 
death was caused by the residuals of an inservice truck 
accident.  Therefore, the Board does not find that these 
disabilities played a primary or contributory role in the 
veteran's death.

The preponderance of the competent medical evidence in the 
veteran's claims file indicates that his ARDS was not related 
to his active service.  Further, the record does not indicate 
that the aforementioned service connected disabilities 
contributed, either principally or substantially, to the 
veteran's death.  Therefore, the Board concludes that the 
claim for service connection for cause of death is not 
satisfied.  38 C.F.R. § 3.303(d) (1998).

III.  Entitlement to DEA Benefits.

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1998).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is, by this decision, denied, entitlement to DEA is 
also denied.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).       


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied; entitlement to DEA benefits is therefore 
also denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

